UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 28, 2014 GREENE COUNTY BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Federal 0-25165 14-1809721 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 302 Main Street, Catskill, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(518) 943-2600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.04Temporary Suspension of Trading Under Registrant’s Employee Benefit Plans. Greene County Bancorp, Inc. (the “Company”) was notified on March 28, 2014, that as a result of a change of investment funds under The Bank of Greene County Employees’ Savings & Profit Sharing Plan and Trust (the “401(k) Plan”) which takes effect on April 29, 2014, there will be a blackout period beginning at 4 p.m. on Monday, April 28, 2014, and ending at 9 a.m. on Monday, May 5, 2014, during which participants in the 401(k) Plan will be temporarily unable to direct or diversify investments in their individual accounts, including accounts that hold common stock of the Company or to obtain a loan or distribution from the 401(k) Plan. As a result of the foregoing, on March 28, 2014, the Company sent a Blackout Notice Concerning Limitations on Trading in Greene County Bancorp, Inc. (“Notice”) to its directors and executive officers informing them that a blackout period with respect to directors and executive officers is expected to be in effect beginning at 4 p.m. on Monday, April 28, 2014, and ending at 9 a.m. on Monday, May 5, 2014. The Notice was provided to the Company’s directors and executive officers pursuant to the requirements of Section 306 of the Sarbanes-Oxley Act of 2002 and Rule 104 of the Securities and Exchange Commission’s Regulation BTR.A copy of the Notice is attached as Exhibit 99.1 to this current Report on Form 8-K and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (a) Financial statements of businesses acquired.Not Applicable. (b) Pro forma financial information.Not Applicable. (c) Exhibits. Exhibit No. Description Blackout Notice Concerning Limitations on Trading in Greene County Bancorp, Inc. to Executive Officers and Directors of Greene County Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Greene County Bancorp, Inc. DATE: March 31, 2014 By: /s/ Donald E. Gibson Donald E. Gibson President and Chief Executive Officer EXHIBIT INDEX Exhibit Description Blackout Notice Concerning Limitations on Trading in Greene County Bancorp, Inc. to Executive Officers and Directors of Greene County Bancorp, Inc.
